        CASE 0:21-cv-00510-WMW-KMM Doc. 1 Filed 02/24/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Samantha Wright,                            Court File No.:

                    Plaintiff,

 vs.
                                              NOTICE OF REMOVAL OF ACTION
 City of Minneapolis; Minneapolis Chief            TO FEDERAL COURT
 of Police, Medaria Arradondo, in his
 official capacity; and John Does 1-4, in
 their official and individual capacities,

                    Defendants.


       Pursuant to 28 U.S.C. §§ 1331, 1343, 1367, 1441 and 1446, Defendants City of

Minneapolis and Minneapolis Chief of Police Medaria Arradondo (“City

Defendants”), through their attorneys Sharda Enslin, Kristin R. Sarff and Heather

P. Robertson, Assistant City Attorneys, 350 South Fifth Street, Room 210,

Minneapolis, MN 55415, hereby remove this action from the Fourth Judicial

District of the State of Minnesota to this Court, and give notice to the Plaintiff and

to this Court as follows:

       1.    The City Defendants are defendants in a civil action in the District

Court of the Fourth Judicial District of the State of Minnesota entitled Samantha

Wright v. City of Minneapolis; Minneapolis Chief of Police, Medaria Arradondo, in his

official capacity; State of Minnesota Department of Public Safety; Minnesota Department
        CASE 0:21-cv-00510-WMW-KMM Doc. 1 Filed 02/24/21 Page 2 of 4




of Public Safety Commissioner John Harrington, in his official capacity; Minnesota State

Patrol Colonel Matthew Langer, in his official capacity; and John Does 1-4, in their official

and individual capacities. The original Summons and Complaint were served upon

the City of Minneapolis via the Minneapolis City Clerk on July 10, 2020, and

shortly thereafter the Minneapolis City Attorney’s Office agreed to accept service

for Defendant Medaria Arradondo. At that time, the City Defendants sought to

remove this action from State to Federal court, but Defendants State of Minnesota

Department of Public Safety, Commissioner John Harrington, and Minnesota State

Patrol Colonel Matthew Langer (“the State Defendants”) would not consent to

removal. As such, pursuant to 28 U.S.C. §§ 1441(a) and 1446(b)(2)(A), the City

Defendants were precluded from removing the action.                   Plaintiff served an

Amended Complaint on October 9, 2020. The state district court issued a

scheduling order on November 10, 2020. All named Defendants filed motions to

dismiss, and Judge Jamie L. Anderson issued an order on February 16, 2021

dismissing Plaintiff’s claims against the State Defendants in their entirety and with

prejudice. Accordingly, the City Defendants now seek to remove this action

pursuant to 28 U.S.C. § 1446(b)(3). The removal documents are being filed in state

court concurrently with this removal.

       2.     A copy of the Summons is attached as Exhibit 1. A copy of the

Complaint is attached as Exhibit 2. A copy of the Amended Complaint is attached


                                             2
        CASE 0:21-cv-00510-WMW-KMM Doc. 1 Filed 02/24/21 Page 3 of 4




as Exhibit 3.    A copy of the Order Granting in Part and Denying in Part

Defendants’ Motions is attached as Exhibit 4. A copy of the Notice of Entry of

Dismissal is attached as Exhibit 5.

       3.    This Notice of Removal of Action to Federal Court is filed pursuant

to 28 U.S.C. § 1441(a). The Plaintiff’s lawsuit, being captioned in the State Court,

is a civil action bringing claims under 42 U.S.C. § 1983 and alleging that City of

Minneapolis employees, including but not limited to the Chief of Police Defendant

Medaria Arradondo, violated the Plaintiff’s rights under the U. S. Constitution,

federal statutory law, state statutory claims and torts, resulting in injury to the

Plaintiff.

       4.    The Amended Complaint alleges that the City Defendants violated

Plaintiff’s constitutional civil rights and asserts claims under 42 U.S.C. § 1983, both

directly and pursuant to a claim of Monell liability. These are claims over which

this Court has original jurisdiction pursuant to 28 U.S.C. § 1343, as they arise under

the laws of the United States within the meaning of 28 U.S.C. § 1331, and these

claims are therefore removable under 28 U.S.C. § 1441.

       5.    The City Defendants file herewith a copy of all process, pleadings and

orders served upon it in this action. The City Defendants have sent written notice

of the filing of this Notice of Removal of Action to Federal Court to Plaintiff and

will promptly file a copy of this Notice with the Clerk of the District Court for the


                                          3
       CASE 0:21-cv-00510-WMW-KMM Doc. 1 Filed 02/24/21 Page 4 of 4




Fourth Judicial District of the State of Minnesota, County of Hennepin.

Defendants sign this pleading in accordance with Federal Rule of Civil Procedure

11.

      WHEREFORE, notice is hereby given that the said action is removed from

the State Court to this Court for trial or such other determination as this Court may

make regarding the action and in accordance with its jurisdictional limits under

28 U.S.C. § 1441.


Dated: February 24, 2021                  JAMES R. ROWADER, JR.
                                          City Attorney
                                          By /s Sharda Enslin
                                          SHARDA ENSLIN (#0389370)
                                          KRISTIN R. SARFF (#0388003)
                                          HEATHER P. ROBERTSON (#0390470)
                                          Assistant City Attorneys
                                          350 South Fifth Street, Room 210
                                          Minneapolis, MN 55415
                                          (612) 673-2180
                                          (612) 673-3919
                                          (612) 673-3949
                                          sharda.enslin@minneapolismn.gov
                                          kristin.sarff@minneapolismn.gov
                                          heather.robertson@minneapolismn.gov

                                          Attorneys for City of Minneapolis and
                                          Minneapolis Chief of Police Medaria
                                          Arradondo




                                         4
